 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   LARRY SMITH,                                         1:17-cv-00436-DAD-GSA-PC
10                   Plaintiff,                           SCHEDULING ORDER
11          vs.                                           ORDER RE-OPENING DISCOVERY AND
                                                          SETTING OUT NEW DEADLINES
12   SGT. J. GONZALES, et al.,
13                   Defendants.                          NEW DEADLINES:
14                                                        New Discovery Deadline :                     May 20, 2020
15                                                        New Dispositive Motions Deadline : July 20, 2020
16

17            Larry Smith (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
18   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
19   First Amended Complaint filed on June 23, 2017, against defendants Sergeant J. Gonzales,
20   Correctional Officer (C/O) Johnson, C/O Castro, C/O Miner, C/O Florez, and C/O Potzernitz for
21   use of excessive force in violation of the Eighth Amendment; against defendant C/O Scaife for
22   failure to protect Plaintiff in violation of the Eighth Amendment; and, against defendant Sergeant
23   J. Gonzales for retaliation in violation of the First Amendment.1 (ECF No. 12.)
24

25                     1
                         On February 19, 2020, the court issued an order granting summary judgment in favor of
     defendant C/O A. Fritz on all of Plaintiff’s claims against defendant Fritz based on Plaintiff’s failure to exhaust
26   administrative remedies before filing suit. (ECF No. 57 at ¶ 2a.) In the same order, the court granted partial summary
     judgment in favor of defendant Sgt. J. Gonzales on Plaintiff’s retaliation claims against defendant Gonzales to the
27   extent they are based on defendant Gonzales’s alleged issuance of an RVR to Plaintiff, and his alleged
     recommendation that Plaintiff be transferred. (Id. at 5 ¶¶ 2b.) The court previously issued an order on April 19,
28   2018, dismissing all other claims and defendants from this case based on Plaintiff’s failure to state a claim. (ECF
     No. 19.)
 1          On February 4, 2019, the court issued a Discovery and Scheduling Order establishing
 2   pretrial deadlines for the parties, including a deadline of August 4, 2019, for the completion of
 3   discovery, and a deadline of October 4, 2019 for the filing of pretrial dispositive motions. (ECF
 4   No. 33.) On September 5, 2019, the court issued an order staying the deadlines pending the
 5   resolution of Defendants’ exhaustion motion for summary judgment filed on April 30, 2019.
 6   (ECF No. 51.) The court indicated that a new scheduling order would be issued, if necessary,
 7   after the final resolution of Defendant’s exhaustion motion. (Id. at 4 ¶ 4.)
 8          The deadlines in the February 4, 2019, Discovery and Scheduling Order have now
 9   expired. Moreover, on February 19, 2020, the court issued its final order resolving Defendants’
10   exhaustion motion for summary judgment. (ECF No. 57.) Therefore, the court now issues a new
11   scheduling order.
12          Based on the foregoing, IT IS HEREBY ORDERED that:
13          1.      By this order, discovery is re-opened;
14          2.      The new deadline for the completion of discovery, including the filing of motions
15                  to compel, is May 20, 2020;
16          3.      The new deadline for the filing of dispositive motions is July 20, 2020;
17          4.      All other provisions of the court’s February 4, 2019, Discovery and Scheduling
18                  Order (ECF No. 33) remain the same.
19
     IT IS SO ORDERED.
20

21      Dated:     February 24, 2020                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
